Citation Nr: 1603641	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-23 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to May 6, 2009 for the grant of a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran had active service from June 1975 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By a November 2009 rating decision, the Veteran was awarded TDIU benefits  effective May 6, 2009.  He contends that the evidence of record supports a finding of entitlement to TDIU from the date of a September 14, 2007 claim.   

At his November 2015 hearing, the Veteran testified that he received treatment at the Denver VA Medical Center (VAMC) for his service connected back disorder and depression during the period on appeal prior to May 2009.  These records may contain evidence relevant to the claim for an earlier effective date for a TDIU.  The most recent VA treatment records in the claims file are dated in January 2007.  Accordingly, relevant medical records for the period on appeal should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he received treatment for his service-connected disabilities from January 2007 to May 2009.  After securing the necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  Associate all VA treatment records from the Denver VAMC for the period from January 2007 to May 2009.  All attempts to obtain these records must be documented in the claims file.  If the requested records cannot be obtained, the Veteran should be notified of such. 
 
3.  Thereafter, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

